

Exhibit 10.3


FOURTH AMENDMENT TO SERVICES AGREEMENT


THIS FOURTH AMENDMENT TO THE SERVICES AGREEMENT (this “Amendment”) is made and
entered into as of the 18th day of April, 2019, by and between Third Security,
LLC, a Virginia limited liability company (“THIRD SECURITY”), and Intrexon
Corporation, a Virginia corporation (“INTREXON”).


WHEREAS, THIRD SECURITY and INTREXON entered into that certain Services
Agreement, dated as of November 1, 2015 (the “Agreement”), which Agreement was
subsequently amended such that the Agreement would expire on January 1, 2017,
unless earlier terminated or extended by agreement of the parties pursuant to
Section 4 of the Agreement;


WHEREAS, the Agreement was subsequently amended such that the Agreement would
expire on January 1, 2019; and


WHEREAS, as of the date hereof, THIRD SECURITY and INTREXON desire to amend the
Agreement to extend the term of the Agreement to January 1, 2020 and to modify
the calculation for determining the value of INTREXON common stock paid under
the Agreement; and


WHEREAS, pursuant to Section 4 of the Agreement, this Amendment has been
approved unanimously by the disinterested directors of the INTREXON Board of
Directors.


NOW THEREFORE, in consideration of the mutual promises and covenants herein
contained and for other good and valuable consideration, the receipt and
sufficiency of which are hereby acknowledged, the parties to this Amendment,
intending to be bound hereby, agree as follows:


1.Defined Terms. All capitalized terms used but not defined herein shall have
the meanings assigned to such terms in the Agreement.


2.Section 2. Section 2 of the Agreement is hereby amended by deleting such
section in its entirety and substituting the following in its stead:
“2. Charges for Services. As consideration for the Services provided hereunder,
INTREXON shall pay to THIRD SECURITY, on a monthly basis, such number of shares
of Common Stock of INTREXON, rounded down to the nearest whole number, equal to
a value of Eight Hundred Thousand Dollars ($800,000.00). Such value shall be
based upon the volume-weighted average of the price of the Common Stock (as
calculated by Bloomberg) of INTREXON on the Nasdaq Global Select Market or such
other exchange as the Common Stock may have been traded on (“NASDAQ”) over the
thirty (30) day period ending on the 15th day of the calendar month during which
the applicable Services are provided (the “Share Value Calculation”) and shall
be issued to THIRD SECURITY in accordance with Section 3 below.”


3.Section 3. Section 3 of the Agreement is hereby amended by deleting such
section in its entirety and substituting the following in its stead:
“3. Terms of Payment.


(a) The shares of Common Stock issuable to THIRD SECURITY pursuant to Section 2
above for the period from January 1, 2019 through April 30, 2019 shall be issued
and delivered to THIRD SECURITY on May 1, 2019. Schedule A hereto sets forth the
calculation of such shares. All other shares of Common Stock issuable to THIRD
SECURITY pursuant to Section 2 above shall be issued and delivered to THIRD
SECURITY no later than fifteen (15) days after the end of the calendar month
during which the applicable Services are provided (the “Share Issuance Date”).
If the Share Issuance Date falls during a period when, pursuant to applicable
law, regulations, NASDAQ rules or INTREXON’s internal policies or agreements
with third parties, INTREXON is not permitted to issue such shares, such shares
shall be issued and delivered to THIRD SECURITY no later than the third business
day following the conclusion of such period.




--------------------------------------------------------------------------------






(b) Notwithstanding anything to the contrary contained herein, in no event shall
INTREXON be required to issue and deliver to THIRD SECURITY any shares of
INTREXON Common Stock the issuance of which would (i) require stockholder
approval under NASDAQ rules, unless and until such stockholder approval has been
obtained, or (ii) be in violation of or otherwise conflict with Section 6.03 of
the Plan. If, based on the advice of counsel, INTREXON determines that it is
unable to issue shares of INTREXON Common Stock in accordance with the preceding
sentence on the Share Issuance Date, but is able to issue shares of INTREXON
Common Stock within thirty (30) days after the Share Issuance Date, INTREXON
shall deliver to THIRD SECURITY such shares of INTREXON Common Stock no later
than the third business day following the thirtieth (30th) day after the Share
Issuance Date. If, based on the advice of counsel, INTREXON determines that it
is unable to issue shares of INTREXON Common Stock in accordance with the first
sentence of this Section 3(b) within thirty (30) days after the Share Issuance
Date, INTREXON shall deliver to THIRD SECURITY no later than the third business
day following the thirtieth (30th) day after the Share Issuance Date an amount
in cash equal to (i) Eight Hundred Thousand Dollars ($800,000.00) minus (ii) the
value of any portion of such payment that has been issued and delivered in
shares of INTREXON Common Stock calculated by dividing the number of shares
delivered by the applicable Share Value Calculation.


(c) All shares of Common Stock of INTREXON issued and delivered under this
Agreement shall be subject to any anti-pledging and/or anti-hedging policies
INTREXON may adopt from time to time, in each case as if Third Security were an
executive officer of INTREXON.


(d) If this Agreement is terminated pursuant to Section 4 below, the number of
shares of Common Stock of INTREXON to be issued and delivered by INTREXON to
THIRD SECURITY in respect of Services provided for the month during which such
termination occurred shall be equal to a value of Eight Hundred Thousand Dollars
($800,000.00), pro-rated through the date of termination of the Services. For
purposes of this Section 3(d), such shares shall be issued and delivered to
THIRD SECURITY in accordance with Section 3(a) and the value of such shares
shall be based upon the applicable Share Value Calculation.”


4.Section 4. Section 4 of the Agreement is hereby amended by deleting such
section in its entirety and substituting the following in its stead:
“4. Term of Agreement. The term of this Agreement shall commence on November 1,
2015 and continue until January 1, 2020 unless earlier terminated by agreement
of the parties hereto. The Agreement may be extended on a year-to-year basis by
agreement of the Parties, with INTREXON’s agreement conditioned on the unanimous
approval of the independent directors of INTREXON’s Board of Directors.
Notwithstanding the foregoing, this Agreement shall become terminable (i) at any
time by INTREXON upon delivery of written notice to THIRD SECURITY; and (ii)
upon thirty (30) days’ notice by THIRD SECURITY upon delivery of written notice
to INTREXON. The obligations in Sections 4, 8, 9, 10 and 11 shall survive
termination of this Agreement.


5.No Further Amendments. Except as specifically set forth herein, no amendments
or modifications to the Agreement are hereby effected, and the Agreement shall
remain in full force and effect.


6.Counterparts. This Amendment may be executed in any number of counterparts,
each of which when so executed shall be deemed an original but all of which
shall together constitute but one and the same instrument.
[Signature page follows]






--------------------------------------------------------------------------------




IN WITNESS WHEREOF, the parties hereto have duly executed this Amendment as of
the date first above written.






THIRD SECURITY, LLC
 
INTREXON CORPORATION
 
 
 
 
 
By:
 
 
By:
 
Name:
Marcus E. Smith
 
Name:
Donald P. Lehr
Title:
Senior Managing Director
and General Counsel
 
Title:
Chief Legal Officer





--------------------------------------------------------------------------------




Schedule A


Calculation of Common Stock for the Period January 1, 2019 through April 30,
2019


Month
30 day VWAP
Number of Shares
January
$7.1926
111,225
February
$8.0541
99,328
March
$5.4734
146,161
April
$5.2665
151,903





